THAYER, J.,
dissenting: From the majority’s reasoning and result, I must dissent. I agree that a prosecutor’s knowing use of perjured testimony is to be considered under the standard enunciated in Napue v. Illinois, 360 U.S. 264 (1959), and Giglio v. United States, 405 U.S. 150 (1972), and that a defendant’s conviction should be overturned if any reasonable likelihood exists that testimony known to be perjurious could have affected the judgment of the jury, absent harmless error, see United States v. Bagley, 473 U.S. 667, 679-80 (1985); United States v. Rewald, 889 F.2d 836, 861 (9th Cir. 1989), cert. denied, 498 U.S. 819 (1990). I cannot, however, agree with the majority’s application of that rule to the record in this case.
The defendant contends that his conviction was based on allegedly perjured testimony, thus violating due process rights afforded him by the Federal Constitution. The majority concludes that the prosecutor knowingly offered perjured testimony, presumably because the defendant “show[ed] that the prosecutor believed Wirt’s testimony was probably false.” Contrary to the majority’s analysis, the defendant cannot meet his burden of proof by showing that “the prosecutor believed Wirt’s testimony was probably false,” for the burden on the defendant is to show (1) the testimony was actually false; (2) the statement was material; and (3) the prosecution knew it was false. United States v. Lochmondy, 890 F.2d 817, 822 (6th Cir. *5011989); see also Jacobs v. Singletary, 952 F.2d 1282, 1286-87 (11th Cir. 1992); Smith v. Black, 904 F.2d 950, 961 (5th Cir. 1990), vacated on other grounds, 112 S. Ct. 1463 (1992) (Fifth Circuit “has long abided” by standard requiring knowing use of perjured testimony); United States v. Pandozzi, 878 F.2d 1526, 1532 (1st Cir. 1989) (where government does not know which version of witness’s testimony is true, no use of false testimony); United States v. Kattar, 840 F.2d 118, 128 (1st Cir. 1988) (“government is precluded from using evidence that is known to the government to be false”); United States v. Kaufmann, 803 F.2d 289, 291-92 (7th Cir. 1986) (trial court determined on remand that witness did not know he was testifying falsely and prosecution did not know testimony was false; motion for new trial denied).
It is not enough to show the prosecutor believed the testimony was false; the test is knowledge of the falsity. See Napue, 360 U.S. at 269 (prosecution’s knowing use of perjured testimony violates fourteenth amendment to United States Constitution); Giglio, 405 U.S. at 153 (knowing use of false testimony incompatible with “rudimentary demands of justice”). Accordingly, a showing that a prosecutor believed certain testimony to be perjured does not meet the federal standard.
The sole basis for the majority’s conclusion that the prosecutor knowingly offered perjured testimony is the fact that the witness was under indictment for a drug-related offense. Yet, an indictment does not stand as unassailable proof that the person who has been indicted is guilty of the allegations contained in the indictment. An indictment, standing alone, is an insufficient factual basis upon which the prosecutor can be charged with knowingly offering perjured testimony when the witness testifies contrary to the allegations contained in the indictment. Based on the evidence in the record, I cannot conclude that the prosecutor knowingly offered perjured testimony.
Even more troubling, however, is the majority’s interpretation of the scope of the defendant’s due process rights based on United States Supreme Court precedents. The Supreme Court cases which form the basis of the rule that the prosecution’s knowing use of perjured testimony violates due process are based on factual circumstances quite different from those in the present case.
In Mooney v. Holohan, 294 U.S. 103 (1935), the defendant discovered that the State prosecutor knowingly offered perjured testimony, a fact which the defendant “could not by reasonable diligence have discovered prior to the denial of his motion for a new trial.” Id. at 110. In Napue v. Illinois, the principal State witness testified that *502he received no promise of consideration in return for his testimony. After the defendant was convicted, a former Assistant State Attorney filed a petition indicating that he promised the witness that if the witness testified against Napue, he would seek to reduce the witness’s sentence. Napue, 360 U.S. at 266. In Giglio v. United States, the government’s witness testified that no one told him that he would not be prosecuted if he testified against the defendant. In the government’s closing argument, the prosecutor stated that the witness received no promises that he would not be indicted. Giglio, 405 U.S. at 152. After the defendant’s conviction, the government filed an affidavit which confirmed that an Assistant United States attorney had promised the witness that he would not be prosecuted if he testified before the grand jury and at trial. Id. In each of these cases, the defendant was unaware of the false testimony, and in both Napue and Giglio, the defendant was unable to effectively cross-examine the witness because of the false testimony.
The majority has chosen to overlook the essential fact that the defendant himself was the source of the evidence that culminated in Wirt’s indictment. In his motion to suppress a confession made without the benefit of Miranda warnings, the defendant included a paragraph about the search warrant that was executed at the condominium shared by Wirt and LeVeck, and he attached a copy of a police report that described what was seized from the residence. Therefore, the defendant knew, well before the trial even began, of the opportunity to cross-examine the witness and impeach his credibility based on the search warrant and the seizure of evidence from Wirt’s home. The majority takes the position that defense counsel also knew of the indictment against Wirt, thereby providing the defense with more impeachment evidence. Cf. United States v. Hicks, 848 F.2d 1, 4 (1st Cir. 1988) (defendant cannot complain about lack of helpful evidence where he had the evidence at his disposal and chose not to use it).
Mooney, Napue, and Giglio stand for the proposition that a prosecutor’s use of perjured testimony, which is unknown to the defendant at trial, violates the defendant’s due process rights because use of such testimony is fundamentally unfair to the defendant. These cases, however, do not provide guidance for situations where the prosecution used false testimony, but the defendant knew, at trial, that the testimony was false. I in no way condone the knowing use of perjured testimony; however, when such is the case, the defendant is not, as the majority holds, automatically entitled to a new trial. Because the defendant in this case had the ability to cross-examine the *503witness and impeach his credibility, I would hold that the defendant had a fair trial and would not reverse his conviction. I cannot support setting a precedent that allows defendants to sit on their rights and then claim they were somehow wronged by the judicial system.
Because, in my view, the defendant has not met his burden of proof by showing that the prosecutor knowingly used perjured testimony, the standard of review enunciated in Napue and Giglio does not control this case. Rather, the defendant’s claim should be analyzed under United States v. Bagley, 473 U.S. 667. The defendant argues that the prosecutor’s failure to disclose the fact that Wirt was under indictment deprived him of due process. To be entitled to a new trial, the defendant must show that the nondisclosed evidence is material. “The evidence is material only if there is a reasonable probability that, had the evidence been disclosed to the defense, the result of the proceeding would have been different. A ‘reasonable probability’ is a probability sufficient to undermine confidence in the outcome.” Id. at 682; see also United States v. Agurs, 427 U.S. 97, 112-13 (1976).
The defendant cannot prove that the nondisclosed evidence was material. The analysis used to determine whether evidence is material is made by focusing on what would have happened if the exculpatory evidence had been disclosed to the defendant. In this case, providing the defendant with the exculpatory evidence that Wirt had been indicted would not lead to a different result because the defendant already knew of the evidence against Wirt and chose not to use it. See United States v. Sanchez, 917 F.2d 607, 617-68 (1st Cir. 1990) (adopting Bagley standard of materiality), cert. denied, 111 S. Ct. 1625 (1991) cf. Ouimette v. Moran, 942 F.2d 1, 10-12 (1st Cir. 1991) (prosecution suppressed “star witness’s” criminal record and violated defendant’s due process rights). Because the defendant cannot show that the exculpatory evidence is material, the defendant is not entitled to a new trial.
I must also dissent because the practical effect of the majority opinion requires prosecutors, out of fear of being accused of offering false testimony, to point out their witnesses’ every inconsistency even when the defendant is aware of the inconsistencies. Defendants will be relieved of the burden of cross-examination, for the prosecutor now stands as a guarantor of his or her witnesses’ testimony. The burden of impeaching the prosecution’s witnesses rests properly with the defendant, for ours is an adversarial system.
I would uphold the dismissal of the defendant’s motion to set aside the verdict.